Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark L. Hayman on Dec 21, 2020.
Amendment to claims is attached as Examiner’s claim amendment, wherein 
Claims 128, 138, 145, 148, and 153-154 have been cancelled;
Claim 158 has been added
Claims 133-137, 139-144, 146-147, 149-152, and 155-158 have been allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest the method of producing a cell composition comprising CD8+ cytotoxic T lymphocyte (predominately Tcm and Tem cell) for cancer-associated peptide antigen for adoptive therapy comprising depleting a cell sample of CD4+ T cell and expanding the CD4+ depleted cell ex vivo in the presence of cytokines consisting of IL-2, IL-4, IL-6, INF-γ and IL-1β and presenting artificial antigen presenting cell and T-cell co-stimulating ligands.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642